Citation Nr: 1627621	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial disability rating for a right ankle scar status post arthroscopy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active service from January 1973 to January 1978.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted entitlement to service connection for right ankle scar status post arthroscopy.


FINDINGS OF FACT

The Veteran's right ankle scar status post arthroscopy is his only painful service-connected scar and is a stable, painful, superficial scar affecting no more than 18 sq. cm. and resulting in no other functional loss or symptoms.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, have been met for a right ankle scar status post arthroscopy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  The duty to notify is triggered by receipt of an application for benefits.  38 C.F.R. § 3.159.  In the April 2014 rating decision on appeal, the RO stated that a special review of the Veteran's file was mandated on April 1, 2014 - the date of the decision.  It also referred to a VA examination of March 19, 2014.  Notice was not provided prior to that adjudication.  However, the Board concludes that the Veteran has not been prejudiced by that fact.  Service connection had been established for residuals of recurrent right ankle strain with degenerative changes in a December 2008 rating decision.  The regulation from which notice is derived was provided to the Veteran in the July 2014 Statement of the Case.  Received by VA in September 2015 was argument from the Veteran's representative addressing the criteria for rating scars.  These two facts tend to show that the Veteran has not been prejudiced by lack of section 5103 notice prior to the initial adjudication in this case.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided a relevant examination in March 2014.  As discussed in the disability rating section of this document, the examination is adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Rating for right ankle scar status post arthroscopy
 
In a April 2014 rating decision, the RO granted service connection for a right ankle scar status post arthroscopy and assigned a noncompensable (zero percent) rating, effective March 19, 2014.  The following month, the Veteran filed a notice of disagreement with this rating.
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).
 
The Veteran underwent a VA examination of the ankle in March 2014.  The examiner found that the scar was not painful or unstable, and that the total area was not greater than 39 square cm (6 square inches).

The Veteran filed a notice of disagreement in April 2014, contending that scar was, in fact, painful and would swell up at times.  

The criteria for rating scars of other than the head, face, or neck, are found at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805 (2015).
 
The Veteran's scar has never been found to affect more than 18 sq. cm.  As his scar affects much less than 929 sq. cm, the scar does not approximate the criteria for a compensable rating found at Diagnostic Codes 7801 and 7802.  The evidence shows that his scar is not unstable, which is defined as one where there is frequent loss of covering of skin over the scar.  Therefore, the scar does not approximate the criteria for a compensable rating for an unstable scar under Diagnostic Code 7804.  The examiners have consistently found that his scar does not result in any functional loss, so a rating under Diagnostic Code 7805 is not approximated.

The Veteran's reports that his scar is painful are sufficient to meet the criteria for a 10 percent rating under Diagnostic Code 7804 for painful scar.  That Diagnostic Code provides that for one or two scars that are painful a 10 percent rating is warranted, if there are three or four painful or unstable scars, a 20 percent rating is warranted, and if there are five or more painful or unstable scars a 30 percent rating is warranted.
 
As there is no evidence of any other painful or unstable service-connected scars, a rating of 10 percent, but no higher, is warranted for his painful right ankle scar status post arthroscopy.
 
The Board also concludes that the preponderance of evidence is against a higher rating or an additional rating for this scar.  As the Veteran has one superficial, painful scar, that is not unstable, does not affect an area approaching 929 sq. cm, and does not result in any symptoms other than the pain, the preponderance of evidence is against a finding that is scar approximates the criteria for a schedular rating higher than 10 percent or an additional rating.
 
Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptom of pain is contemplated by the rating criteria that specify a rating for a painful scar.  His description of pain does not show that the degree of his disability exceeds that addressed by the 10 percent schedular rating available under Diagnostic Code 7804.  

To the extent that the Veteran experiences swelling associated with his scar, the Board notes that this symptom is not contemplated by the rating criteria.  However, there is no evidence in the record that his ankle scar results in related factors such as marked interference with employment and frequent periods of hospitalization.  The Veteran has never contended, and the evidence does not show, that his scar has caused interference with his work, and has resulted in any hospitalizations, or the like.  Therefore, even if the rating criteria do not include all of the symptoms associated with the Veteran's scar, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is not warranted as the second step under the Thun analysis has not been met.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran is also service connected for residuals recurrent right ankle strain with degenerative changes, tinnitus, and hearing loss.  The record does not suggest and the Veteran has not alleged that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal must be granted to the extent of a 10 percent schedular rating, but no more.  There is no reasonable doubt to be resolved as to 



whether higher or additional ratings or referral is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2015).


ORDER

An initial disability rating of 10 percent, but no higher, for the service-connected right ankle scar status post arthroscopy is granted for the entire duration of the appeal, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


